DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.

Response to Arguments
	Applicant amended claim 1 such that the stationary platen that is fastened to the base is “supporting a stationary mold” and that the movable platen “supporting a movable mold” disposed between the mold clamping mechanism and the stationary platen and is freely movable along the guideway “relative to the mold clamping mechanism...”
	Applicant argues that with this amendment that the mold clamping mechanism is disposed parallel to the stationary platen, but in the reference, Manabe (US 2007/0085258), the movable mold cannot constitute both the claimed movable mold and the claimed mold clamping mechanism, which are separate structures performing different functions. In Manabe, the movable platen carries the mold clamping mechanism and cannot move relative to the mold clamping mechanism (Applicant’s arguments/remarks 08/22/2022; p. 9). 
	Additional arguments include that Manabe simply teaches that the piston stroke at the time of mold contact and mold clamping is less than the piston stroke at the time of mold release but does not teach the relative axial forces exerted by the pistons of the mold clamping cylinders to the opening and closing mechanism. 
	Applicant further clarifies that the term “strong” is described by the specification and claim as that the axial force exerted by the strong-force mold opening mechanism is treater than the axial force exerted by the mold opening and closing mechanism.
	Applicant’s arguments with respect to Claim 1 as amended have been considered but are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Examiner provides new grounds of rejection necessitated by this amendment.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe (US 2007/0085238), of record in view of Murata (US 2018/0001378) and further in view of Murata (US 2017/0057143), of record hereinafter referred to as Murata '378 and Murata '143, respectively.
Regarding Claim 1, Manabe teaches a mold clamping apparatus provided with a strong force mold opening mechanism (paragraphs [0003] [0030] background art as to mold clamping mechanisms provides a strong mold clamping force that can with stand large internal mold pressure....... value of piston stroke is considerably larger than th piston stroke at the time of the mold contact and mold clamping...it is possible to maintain a mold release stroke that is sufficiently large), the apparatus comprising: 
a mold clamping mechanism (device) which is described as having the constituent elements of a base plate, a stationary platen that supports a stationary mold and a movable platen that supports a movable mold- see below:
a base (Fig. 2 paragraph [0017] base plate – 1); 
a stationary platen supporting a stationary mold (Fig. 2 paragraph [0017] claim 1 stationary platen – 2 stationary mold – 3) and fastened to the base (Fig. 2 paragraph [0017] ...stationary platen – 2 is fixed to one end of the base plate – 1).
a movable platen supporting a movable mold (Fig. 2 paragraph [0017] claim 1...a movable platen – 4 that supports a movable mold – 5)  
one or more tie bars extending from the stationary platen completely through the movable platen and through the mold clamping mechanism (Fig. 2 paragraph [0009] [0018] a plurality of tie bars – 10 with ends that are detachable connected to the stationary platen – 2  and with other ends that extend through the movable platen – 3; 
a mold opening and closing mechanism connected to move the movable platen along the one or more tie bars and the guideway (Fig. 2 paragraph [0009] ...mold opening and closing means that moves the movable platen toward and away from the stationary platen so that the movable mold opens from and closes on the stationary mold...) and 
wherein the one or more tie bars each have a series of circumferential grooves (Fig. 2 paragraph [0020] a multiple groove portion (an engagement portion) – 16 formed on the outer circumference of the tie bar – 10....), and the mold clamping mechanism is provided with one or more half nuts (Fig. 2 paragraph [0020] split nut – 18) movable into and out of meshing engagement with the series of circumferential grooves on respective tie bars (Fig. 2 paragraph [0020] ...split nut – 18 is engaged with the multiple groove portion – 16 of the tie bar – 10)  to close and open the half nuts (Fig. 2 paragraph [0020] ...driving mechanism that opens and closes the split nut – 18.
However, Manabe does not disclose that its mold clamping mechanism is separately disposed parallel to the stationary platen and supported by the base so as to be freely movable with a movable platen disposed between the mold clamping mechanism and the stationary platen and freely movable along the guideway relative to the mold clamping mechanism.
Moreover, Manabe is silent as to a control unit controlling: the mold opening and closing mechanism, the setting of the forceful mold opening mechanism to have a greater axial force than the mold opening and closing mechanism, and the opening and closing of the half nut, the forceful mold opening mechanism, and the position of the half nut so that it is synchronized with the circumferential groove.

Murata ‘378 discloses a mold clamping mechanism (Fig. 1 abstract paragraph [0032] mold clamping apparatus – 10  includes a mold clamping cylinder – 15) disposed parallel to the stationary platen (Fig. 1 paragraph [0032] ...a mold clamping cylinder – 15 disposed parallel to the fixed platen – 13); and supported by the base so as to be freely movable in an axial direction along a guideway (Fig. 1 paragraphs [0032] [0033] ...and horizontally movably supported on the base – 11...rails – 42 are laid on the base – 11);
and a movable platen supporting a movable mold (Fig. 1 paragraph [0032] ...the movable platen – 18 supporting a movable mold – 17) disposed between the mold clamping mechanism and the stationary platen (Fig. 1 paragraph [0032] ...the movable platen – 18 being disposed between the fixed platen – 13 and the mold clamping cylinder – 15...)  and freely movable along the guideway relative to the mold clamping mechanism, the movable platen being spaced apart from the mold clamping mechanism in the axial direction; (Fig. 2 paragraph [0033] ...rails – 42 are laid on the base – 11, and sliders – 43 are movably mounted on the rails – 42. A bridge – 44 is fixed on the sliders – 43, and the movable platen – 18 is fixed on the bridge – 44). See Fig. 1 compared to instant case below:  


    PNG
    media_image1.png
    593
    844
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    400
    607
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Manabe with Murata ‘378 whereby a mold clamping apparatus provided with a strong force mold opening mechanism with a mold clamping mechanism with a base, and a stationary and movable platen supporting a stationary and a movable mold, respectively, as taught by Manabe, to also include,
that its mold clamping mechanism is disposed parallel to the stationary platen and freely movable in an axial direction along a guideway, as disclosed by Murata ‘378. 	This feature is considered advantageous because in a certain type of injection molding operation, after the resin material is injection into the mold while clamped, it is slightly opening by a filling pressure to discharge gas entrained in the resin material (paragraph [0017]).
However, Murata ‘378 is silent as to a control unit controlling: the mold opening and closing mechanism, the setting of the forceful mold opening mechanism to have a greater axial force than the mold opening and closing mechanism, and the opening and closing of the half nut, the forceful mold opening mechanism, and the position of the half nut so that it is synchronized with the circumferential groove.

Murata ‘143 discloses a mold clamping apparatus similar to Murata ‘378 including a fixed and movable plate as well as tie bars with circumferential grooves and half nuts (Figs. 2, 3A, 3B paragraphs [0026] [0027] tie bars – 19 circumferential grooves – 19a lock plates – 21,22 with nuts 21a, 22a) but also discloses a control unit that controls the mold opening and closing mechanism – a mold opening/closing actuator (Fig. 7 abstract, paragraph [0047] mold opening/closing actuator is operated...) for moving the mold clamping cylinder or the movable platen (Fig. 1 abstract, paragraphs [0024] [0025] mold opening /closing actuator – 16) whereby any of a hydraulic cylinder and an electric cylinder may be used as the mold opening/closing actuator – 16).
Murata ‘143 also discloses a strong-force mold opening mechanism  that opens the molds at an initial stage of mold opening (Fig. 1 paragraph [0008] [00024] mold clamping cylinder – 15) and is connected to, and extends across the space between, the movable platen and the mold clamping mechanism (Fig. 1 paragraphs [0008] [0024] mold clamping cylinder – 15 ....connected to the piston rod – 14 in such a manner as to be horizontally movably supported on the base – 11) and 
		
    PNG
    media_image3.png
    615
    903
    media_image3.png
    Greyscale

wherein the strong-force mold opening mechanism; is configured  to exert a greater axial force than that exerted by the mold opening and closing mechanism (Fig. 1 paragraphs [0049]  [0050] large force...the boosted force is set within a range of 2 to 4 times the axial force of the mold opening/closing actuator...; ...when an ordinary mold opening force is insufficient, mold opening cannot be sufficiently performed .. By the boosting mold opening, quick and reliable mold opening can be performed...), and 
wherein the control unit is further configured to control opening and closing movement of each half nut (Fig. 2 paragraph [0027] nut – 21a extending from lock plates), controls the strong-force mold opening mechanism (Fig. 5 paragraph [0036] positional adjustment is performed by operating the mold ...expanding and contracting the mold thickness adjustment cylinders – 50 to move the mold clamping cylinder – 15 with respect to the movable platen – 18.), and control a position of the half nut in such a way that the half nut is synchronized with the circumferential groove by the forceful mold opening mechanism (Fig. 5 paragraph [0036]) ...the mold thickness adjustment cylinders – 50 are used for positional adjustment according to the thicknesses of the fixed mold – 12 and the movable mold – 17 so that the lock plates – 21, 22 of the connecting mechanism – 20 are fitted with the circumferential grooves – 19a of the tie bars – 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Manabe and Murata ‘378 with Murata ‘143 whereby a mold clamping apparatus provided with a strong force mold opening mechanism with a mold clamping mechanism is disposed parallel to the stationary platen and freely movable in an axial direction along a guideway, as disclosed by the combination of Manabe and Murata ‘378, 
to also include a control unit configured to control the mold opening and closing mechanism and the mold clamping mechanism such that the it is a strong force mold opening mechanism configured to exert a greater axial force than that exerted by the mold opening and closing mechanism by means of half nuts synchronously configured with circumferential grooves by this strong-force mold opening mechanism, as taught by Murata ‘143. 
One with ordinary skill in the art would use this improvement because when a molded product is large in size, a large mold opening force is required, and there is a demand for cost reduction where this improved mold clamping apparatus is required which is capable of boosting the mold opening force in the initial stage of the mold opening process while suppressing cost increase (paragraphs [0002] [0007]).

Regarding Claims 3 and 4, the combination of Manabe, Murata ‘378 and Murata ‘143 disclose all the limitations of Claim 1 and Manabe further discloses wherein the one or more tie bars (paragraph [0018])  and the one or more half nuts comprise four tie bars and four half nuts (paragraph [0009] …a split nut engaged with an engagement portion formed in each of the tie bars…)
	
Regarding Claim 6, the combination of Manabe, Murata ‘378 and Murata ‘143 disclose all the limitations of Claim 1 and Murata ‘143 further discloses that the strong-force mold opening mechanism comprises a first hydraulic cylinder having a cylinder connected to one of the mold clamping mechanism and the movable platen (Fig. 1 paragraph [0024] mold clamping apparatus – 10 includes …a mold clamping cylinder – 15 disposed parallel to the fixed platen – 13 and horizontally movably supported on the base – 11) , and a piston rod connected to the other of the mold clamping mechanism and the movable platen (Fig. 1 paragraph [0024] the mold clamping cylinder – 15 having a piston rod – 14 extending toward the fixed mold – 12).

Regarding Claim 7, the combination of Manabe, Murata ‘378 and Murata ‘143 disclose all the limitations of Claim 6 and Murata ‘143 further discloses that the mold opening and closing mechanism comprises a second hydraulic  (Fig. 1paragraphs [0024] [0025] a mold opening/closing actuator – 16…;…a hydraulic cylinder may be used as the mold opening/closing actuator – 16)  having a cylinder connected to the  base (See Fig. 1 below where actuator – 16 and base – 11)  and a piston rod connected to the movable platen (Fig. 1 paragraph [0054] …mold opening/closing actuator – 16 may be connected to the movable platen – 18), and 
wherein the piston rod of the second hydraulic cylinder has a diameter smaller than the piston rod of the first hydraulic cylinder (paragraph [0003] mold opening/closing actuator has a longer stroke and smaller cylinder diameter compared to the mold clamping cylinder – which infers smaller diameter piston rod than the first hydraulic cylinder).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Actuator)][AltContent: textbox (Base)]			
    PNG
    media_image4.png
    905
    655
    media_image4.png
    Greyscale


Regarding Claim  8, the combination of Manabe, Murata ‘378 and Murata ‘143 disclose all the limitations of Claim 1 and Murata ‘143 further discloses wherein the strong-force mold opening mechanism comprises plural strong-force mold opening mechanisms controlled by the control unit (Fig. 5 paragraphs [0034] [0041] mold clamping cylinder – 15 provided with mold thickness adjustment cylinders – 50, 50…;….mold clamping apparatus include one mold clamping cylinder , two mold thickness adjustment cylinders – 50) .

2.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over  the combination of Manabe (US 2007/0085238), of record, Murata (US 2018/0001378) and Murata (US 2017/0057143), of record as applied to Claim 1 above, and further in view of Kato (US 2010/0227014), of record citations from machine translation.
Regarding Claim 2, the combination of Manabe, Murata ‘378 and Murata ‘143 disclose all the limitations of Claim 1, however, they do not explicitly disclose that each tooth has a rectangular cross-sectional shape such that each series of circumferential grooves has a rectangular cross-sectional shape matching the rectangular shape of the teeth. 
Kato discloses a mold clamping device  which includes a mold clamping half nuts (abstract) which are attached to a movable platen and are formed in a serration or a rectangular tooth shape (Fig. 3-9 paragraph [0086] rectangular tooth shape) which would also include a matching groove.
This shape would be advantageous to one with ordinary skill in the art,  because this embodiment shape (paragraph [0027] rectangular tooth shape) combined with the strong-force mold opening mechanism of Claim 1 when mated with the screw or the ring groove of the tie bar closes the half nuts so that play (backlash) at the mated parts is removed or cancelled by fixation (paragraph [0027]).
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

3.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  the combination of Manabe (US 2007/0085238), of record, Murata (US 2018/0001378) and Murata (US 2017/0057143), of record as applied to Claim 1 above, and further in view of Kato (US 2010/0227014), of record citations from machine translation.
Regarding Claim 5, the combination of Manabe, Murata ‘378 and Murata ‘143 disclose all the limitations of Claim 1 but while Manabe mentions a mold opening and closing means in the form of a motor-drive and a ball-screw mechanism, they are silent as to the strong-force mold opening mechanism comprising an electric motor rotationally driving a ball screw. 
Kako discloses in the same field a control method for eliminating a dead time when starting strong-force mold openings (abstract).
Kako teaches a strong-force opening mechanism  comprises an electric motor (Fig. 1 paragraph [0009] mold clamping device- 1 servomotor – 7) for rotationally driving a ball screw (Fig. 1 paragraphs [0009] [0014] ball screw – 8 is rotationally driven by the servo motor – 7), and a brake for braking the electric motor (Fig. 1 paragraph [0014] the rotation of the servomotor – 7 is stopped at a predetermined mold opening stop position to complete the mold opening…- implying a braking action) , and
 wherein the electric motor and brake are connected to one of the mold clamping mechanism and the movable platen (Fig. 1 paragraph [0009] mold clamping device – 1 includes a ball screw – 8 that drives a movable mold – 4 attached to a movable board – 5 by a servomotor – 7 fixed to the fixed board – 2), and a nut threadedly engaged with the ball screw is connected to the other of the mold clamping mechanism and the movable platen (Fig. 1 paragraph [0009] ball nut – 10 attached to the movable platen – 5 to make the mold close… ball screw support – 15 is fixed to both side surface of the mold clamping cylinder – 11 and rotatably supports the end of the ball screw – 8) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Manabe, Murata ‘378 and Murata ‘143 by incorporating the electric motor and brake of Kato. Kato discloses a mechanism comprises an electric motor for rotationally driving a ball screw with a brake and such that these are connected one of the mold clamping mechanism and the movable platen with a nut threadedly engaged with the ball screw connected to the other of the mold clamping mechanism and the movable plate.
One would be motivated to consider this feature because with this connection the mold closes and moved to match such that the fixed mold and the movable mold are in close contact with each other (paragraph [0009]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/MATTHEW J DANIELS/           Primary Examiner, Art Unit 1742